Citation Nr: 1029323	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued in August 2005 
by the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss is related to service.

2.  The Veteran currently has tinnitus, and the overall record 
tends to support a finding that it is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) defined 
VA's duty to notify and to assist a claimant seeking VA benefits.  
VA regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In light of the Board's favorable decision granting service 
connection for bilateral hearing loss and tinnitus, no discussion 
of VA's duty to notify or assist is necessary.

Analysis

Direct service connection requires competent and credible 
evidence of an in-service occurrence or aggravation of a disease 
or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Alternately, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 
3.303(d).  

The Veteran's service treatment records do not indicate any 
complaint or diagnosis of bilateral hearing loss or tinnitus.  In 
this case, the Veteran has asserted that his bilateral hearing 
loss and tinnitus are the result of acoustic trauma he suffered 
in combat.  Under 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), the evidentiary burden of a 
combat Veteran is eased by permitting the use, under certain 
circumstances, of lay evidence.  The Veteran's DD Form 214 shows 
that he was awarded the Army Commendation Medal with "V" device 
for heroism in the Republic of Cambodia in June 1970.  Thus, 
combat with the enemy has been established and therefore 
satisfactory lay or other evidence of service incurrence shall be 
accepted as sufficient proof of service connection, if the lay or 
other evidence is consistent with the circumstances, conditions, 
or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The Veteran has alleged exposure to small arms, grenades, 
mortars, and artillery noise as a truck driver delivering 
ammunition.  While in Cambodia, the Veteran came under direct 
enemy fire, as described in his award of the Army Commendation 
Medal.  The Veteran is competent to provide lay evidence 
regarding the extent of this noise exposure and the Board finds 
his testimony and statements to be credible.  Thus, the in-
service injury requirement is satisfied.

Direct service connection also requires competent and credible 
evidence of a current disability.  Impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO 
units, is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's September 2006 VA audiological examination 
documents bilateral hearing loss of sufficient severity to be 
considered a disability and a diagnosis of tinnitus.  On VA 
audiological evaluation in September 2006, pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
70
65
70
LEFT
35
25
55
70
65

Speech recognition was 100 percent bilaterally.  While the VA 
audiological examiner did not address the functional effect of 
the Veteran's hearing loss as required by Martinak v. Nicholson, 
21 Vet. App. 447, 454-55 (2007), since the Board is granting the 
full benefit sought (i.e., service connection), there is no 
prejudice to the Veteran.  Based on these findings, the Veteran 
has current bilateral hearing loss and tinnitus.  Audiometric 
testing results clearly establish hearing loss disability in each 
ear as defined in 38 C.F.R. § 3.385 and the September 2006 VA 
examination and VA treatment records establish the presence of 
tinnitus.  The question remains, however, as to whether there 
exists a medical nexus between such bilateral hearing loss and 
tinnitus and in-service acoustic trauma.

To this end, the Veteran underwent a VA audiological examination 
in September 2006.  That examiner did not find a medical nexus 
between the Veteran's current bilateral hearing loss and/or 
tinnitus and his military service.  The Veteran and his 
representative have argued that the VA examiner's opinion was 
based on an incorrect history.  Specifically, the Veteran and his 
representative have argued that despite the noted results, no 
audiometric examination was done at the time of separation, that 
the examiner mischaracterized the Veteran's post-service 
occupation, and that the examiner misunderstood the Veteran's 
statement that his hearing and tinnitus had worsened recently as 
a statement that his symptoms had only recently begun.  These 
allegations severely limit the probative value of the VA 
examiner's opinion.  Thus, the Board will address these concerns 
in turn.  

First, the Board notes that the Veteran's January 1971 separation 
examination indicates that the Veteran had perfect hearing at the 
time of separation, which would suggest an improvement over the 
audiometric results at the time of his entrance examination.  
While the Board is hesitant to presume that the Veteran's 
separation examination was falsified, as the Veteran's 
representative has stated this is an extremely odd finding.  
Second, the Veteran has submitted several statements from 
coworkers that describe their work as truck drivers for 
construction crews as delivering material and hauling equipment 
between job sites.  A few of these coworkers noted that hearing 
protection was neither issued nor required for the truck drivers.  
This description of the Veteran's occupational history does not 
agree with examiner's description of a 36-year history of 
occupational noise exposure working in construction.  Finally, 
the Veteran argues that his hearing loss and tinnitus have 
worsened over the last decade or so, but had their onset much 
earlier.  In an addendum to his February 2005 claim, the Veteran 
stated that his in-service noise exposure damaged his hearing and 
caused him to have ringing in his ears.  No timeline was given.  
Here, the Veteran testified at his March 2010 Travel Board 
hearing that he first noticed a slight ringing in his ears 
shortly after he left service.  The Veteran has submitted 
statements from two people who knew him prior to service.  P.T. 
stated that she noticed a decline in his hearing once he returned 
from Vietnam and that his hearing problems have worsened since.  
J.B. stated that he noticed the Veteran's hearing loss nearly 
twenty years ago when they began coaching a softball team 
together.  These lay statements corroborate the Veteran's claim 
that his hearing loss began at a minimum several years prior to 
the onset noted by the examiner.  Based on these deficiencies, 
the probative weight of the September 2006 examination is 
diminished. 

Lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay 
person is generally capable of reporting that he or she is unable 
to hear.  In Charles v. Principi, 16 Vet. App. 370 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that tinnitus is the type of disorder associated with 
symptoms capable of lay observation.  Also, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.

Considering the circumstances of the Veteran's service, he was 
likely exposed to some, and possibly significant, noise exposure 
in service during combat.  In addition, the Veteran is competent 
to assert the occurrence of in-service injury.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, a lay 
person is competent to report that a Veteran appeared to have 
hearing difficulties.  Therefore, the Board finds that Veteran's 
statements and those of others are competent and credible with 
respect to the Veteran having been exposed to noise in the 
military and having ringing in his ears and hearing problems in 
service which continued after service.  Thus, although there is 
no objective evidence to support a specific incident of acoustic 
trauma in service, the Board accepts the Veteran's assertions of 
in-service noise exposure and chronicity of symptoms as credible.

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current hearing loss and tinnitus 
to service.  For service connection, in-service noise exposure 
need not be the only source of acoustic trauma; it must only be a 
contributing source.

While there is no competent opinion of record explicitly relating 
the Veteran's current bilateral hearing loss and tinnitus to 
service, the Board finds that the opinion provided by the VA 
examiner in September 2006 as addended in March 2009 does not 
preclude service connection for either disability.  The VA 
examiner, an audiologist, indicated that a determination 
regarding whether tinnitus was incurred in service would be 
speculative.  The Board acknowledges that he also opined that the 
Veteran's hearing loss is less likely as not caused as a result 
of noise exposure while in the military, noting that the 
audiometric evaluation at the time of his separation from service 
indicated normal hearing at that time.  Thus, the examiner opined 
that the hearing loss that the Veteran has must be due to 
something else.  Such purported opinion by the September 2006 VA 
examiner contains the legal error of reliance solely on the 
absence of in-service treatment records as the basis for the 
opinion.  Under the holding in Buchanan, VA cannot determine that 
lay evidence lacks credibility merely because of the lack of 
contemporaneous medical records.  Hearing loss and tinnitus are 
both the type of disorders associated with symptoms capable of 
lay observation that support a later diagnosis by a medical 
professional under the holdings in Charles and Jandreau, cited to 
above.  

The September 2006 VA audiologist's opinion implicitly fails to 
recognize the significant acoustic trauma in service.  The Board 
notes that the absence of service treatment records showing in-
service evidence of hearing loss is not fatal to the claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385, as 
noted above), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

As the September 2006 VA audiology examiner relied only on the 
absence of medical evidence, rather than the presence of lay 
evidence about in-service noise exposure, and continuous post-
service hearing loss and tinnitus, the factual assumptions 
underlying the September 2006 VA audiologist's opinion do not 
include recognition of the significant acoustic trauma the 
Veteran experienced, chronic symptoms in service, or continuous 
post-service symptoms.  Without consideration of these facts, the 
opinion is based on a factually inaccurate history.  While an 
examiner can render a current diagnosis based upon his 
examination of the Veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the etiology 
of the underlying condition can be no better than the facts 
alleged by the Veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993). Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Considering the totality of the evidence, including the Veteran's 
credible assertions of in-service noise exposure (acoustic 
trauma) and continuous hearing loss and tinnitus since service, 
and the nature of the disabilities, the Board finds that the 
Veteran's hearing loss and tinnitus began in service and were 
continuous after service.  The lay and medical evidence shows 
current disability of hearing loss and tinnitus.  Affording the 
Veteran the benefit of the doubt on the question of medical 
nexus, the Board finds that the criteria for service connection 
for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.












(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


